                Case 19-11781-LSS            Doc 372      Filed 12/05/19        Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                              Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1 Case No. 19-11781 (LSS)

                          Debtors.                      (Jointly Administered)

                                                        Related Docket No.: 365




                             APPENDIX IN SUPPORT OF DEBTORS’
                             OBJECTION TO STANDING MOTIONS


                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   Matthew P. Ward (DE Bar No. 4471)
                                                   Ericka F. Johnson (DE Bar No. 5024)
                                                   1313 North Market Street, Suite 1200
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 252-4320
                                                   Facsimile: (302) 252-4330
                                                   Email:        matthew.ward@wbd-us.com
                                                                 ericka.johnson@wbd-us.com

                                                    MCDERMOTT WILL & EMERY LLP
                                                    Timothy W. Walsh (admitted pro hac vice)
                                                    Andrew B. Kratenstein (admitted pro hac vice)
                                                    Riley T. Orloff (admitted pro hac vice)
                                                    340 Madison Avenue
                                                    New York, New York 10173-1922
                                                    Telephone: (212) 547-5400
                                                    Facsimile: (212) 547-5444
                                                    Email:        twwalsh@mwe.com
                                                                  akratenstein@mwe.com
                                                                  rorloff@mwe.com

                                                   Counsel to the Debtors and Debtors in Possession
December 5, 2019

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (“Cornucopia”) (9914); and Corsair Oil &
Gas LLC (“Corsair”) (8012). The location of the Debtors’ corporate headquarters and the service address for all
Debtors is 188 W. Northern Lights Blvd. Suite 620, Anchorage, Alaska 99503.
       Case 19-11781-LSS     Doc 372      Filed 12/05/19      Page 2 of 5




                        TABLE OF CONTENTS

Ex.      Date                         Description                              Page
1     5/7/11     Spartan Notice of Default                                  DA00001
2     6/29/11    Jones Act Letter Agreement                                 DA00006
3     7/21/13    2013 KLU-3 Authority For Expenditure                       DA00009
4     1/1/14     SPRI Reserve Report                                        DA00011
5     2/26/14    NSAI Reserve Report (2013)                                 DA00078
6     4/16/14    DOGSA Presentation                                         DA00120
7     7/10/14    Lummus Consulting Report                                   DA00135
8     7/14/14    ECP Credit Agreement                                       DA00226
9     7/14/14    ECP Pledge and Security Agreement                          DA00327
10    2/16/15    Webb Purported Employment Agreement                        DA00377
11    7/4/15     Randolph Yost Bareboat Charter Agreement                   DA00390
12    7/31/15    DOGSA Deed of Guarantee                                    DA00516
13    11/2/15    Kadmas-ADS Drilling Vessel Management                      DA00523
                 Agreement
14    11/2/15    Assignment of Bareboat Charter Agreement                   DA00549
15    12/1/15    Offshore Daywork Drilling Contract                         DA00714
16    1/31/16    Memorandum of Agreement (“MOA”)                            DA00754
17    2/29.16    NSAI Reserve Report (2015)                                 DA00758
18    2/26/16    Gas Sales Agreement Between Furie and APC                  DA00783
19    5/23/16    Davis Email to Furie re: KLU A-2 DDR 15-17                 DA00835
20    6/14/16    Taylor III Email to Degenhardt re: Per our                 DA00837
                 conversation and proposed meeting
21    9/9/16     NSAI Report (2016)                                         DA00840
22    10/25/15   Elder Email enclosing Analysis on Peak Performance         DA00870
                 Proposal
23    11/11/16   Ganer Email re: Copy of November 2016 lower                DA00877
                 stirling [sic] KLU #2 Well Data.xlsx
24    2/3/17     Jones Act Settlement Agreement and Mutual Release          DA00885
25    5/28/17    Ganer Email re: Furie KLU Data                             DA00902



                                      2
       Case 19-11781-LSS    Doc 372      Filed 12/05/19   Page 3 of 5




Ex.      Date                        Description                           Page
26    7/10/17    Webb Email to Elder re: Interruptible GSA – Valley     DA00907
                 Natural Gas
27    7/10/17    Elder Email to Tony Nunes re: Interruptible GSA –      DA00911
                 Valley Natural Gas
28    7/10/17    Elder Email to Webb re: Interruptible GSA – Valley     DA00916
                 Natural Gas
29    7/10/17    Jennifer Gray (ECP) Email to Webb re: Interruptible    DA00920
                 GSA – Valley Natural Gas
30    7/14/17    Elder Email to Rieck re: Consulting and Employee       DA00924
                 Spend – 6.30.17 YTD.pdf
31    10/30/17   NSAI Reserve Report (2017)                             DA00927
32    10/31/17   Sixth Amended Petition, Berry and Davis v. Kade, et.   DA00957
                 al. (No. 2016-49928, 125th Jud. Dist., Texas))
33    12/10/17   Third Amended and Restated LLC Agreement of            DA00975
                 Furie
34    12/10/17   Third Amended and Restated LLC Agreement of            DA00994
                 Cornucopia
35    12/10/17   First Amended and Restated LLC Agreement of            DA01011
                 Corsair
36    12/26/17   Letter from Alaska Dept. Natural Resources to Webb     DA01028
                 re: Notice of Default and Cure Demand on KLU
37    1/1/18     Elder Email to Ganer                                   DA01032
38    1/6/18     Ganer Email to Rieck FWD: Production versus            DA01036
                 Reserves
39    1/8/18     Emails between Raines and Elder re: Project Rates      DA01039
40    1/11/18    Ganer Email to Furie operational team (including       DA01041
                 Webb) FW: current SPRI evaluation guidelines and
                 mission
41    1/22/18    Van Stephoudt Email to Elder re: CFO Duties            DA01043
42    1/5/18 –   2018 Email chain re: KLU Production Information        DA01045
      1/23/18
43    1/25/18    Fourth Amended and Restated LLC Agreement of           DA01050
                 Furie
44    1/25/18    Fourth Amended and Restated LLC Agreement of           DA01065
                 Cornucopia



                                     3
       Case 19-11781-LSS     Doc 372     Filed 12/05/19    Page 4 of 5




Ex.      Date                         Description                           Page
45    1/25/18     Second Amended and Restated LLC Agreement of           DA01080
                  Cornucopia
46    1/31/18     ECP Notice of Default and Reservation of Rights        DA01096
                  Letter (encl. Exhibit A – Designated Events of
                  Default)
47    2/14/18     Van Stephoudt Email to Raines re: KLU-A2A Upper        DA01109
                  Sterling Test
48    2/14/18     Webb Email to Rieck and van Stephoudt re: Ganer        DA01114
49    2/23/18     RFP from PRA on behalf of Furie to Spartan and         DA01116
                  Shelf
50    3/8/18      Ankura Confidentiality Agreement                       DA01127
51    3/8/18      Kososki Email to Rieck and Brodsky re: Furie Board – DA01134
                  Interim CEO Candidate Interviews Tuesday – 3/13
                  12pm ET (11am CT)
52    3/15/18     Written Consent of the Majority of Managers of Furie   DA01137
53    3/15/18     Written Consent of the Majority of Managers of         DA01143
                  Cornucopia
54    3/15/18     Written Consent of the Majority of Managers of         DA01149
                  Corsair
55    3/25/18     Written Consent in Lieu of BOM Meeting of Furie        DA01158
56    3/25/18     Written Consent in Lieu of BOM Meeting of              DA01193
                  Cornucopia
57    3/25/18     Written Consent in Lieu of BOM Meeting of Corsair      DA01229
58    3/29/18     Webb Emails to van Stephoudt and Rieck re:             DA01264
                  Upcoming ECP Agreement – EVP employment
                  contract request
59    3/30/18 –   Webb Emails re: Administrative Expense Claim in        DA01267
      4/2/18      Aurora
60    4/12/18     Written Consent in Lieu of BOM Meeting of Furie        DA01270
                  Annex A – PRA MSA (Exhibit A – PRA Plan)
61    4/12/18     Written Consent in Lieu of BOM Meeting of              DA01320
                  Cornucopia
                  Annex A – PRA MSA (Ex. A – PRA Plan)
62    4/12/18     Written Consent in Lieu of BOM Meeting of Corsair      DA01370
                  Annex A – PRA MSA (Exhibit A – PRA Plan)



                                     4
                  Case 19-11781-LSS         Doc 372     Filed 12/05/19    Page 5 of 5




    Ex.             Date                            Description                            Page
    63         4/12/18          First Amendment to Fourth Amended and Restated          DA01419
                                LLC Agreement of Furie
    64         4/17/18          Image of Webb Text Message to Rieck with Certified      DA01425
                                Translation enclosed
    65         4/18/18          Webb Email to Otto re: two e-mails                      DA01429
    66         4/23/18          Pinsonnault Email to Board Members re: Rig Update       DA01431
                                and NPT for the Spartan 151 enclosing: A3 Spartan
                                Rig 151 – Randolph Yost Comparison
    67         4/30/18          PRA’s KLU-3 Production Report (2018)                    DA01442
    68         5/31/18          Webb Termination Letter                                 DA01457
    69         7/12/18 –        Emails between Pinsonnault and Elmer                    DA01459
               7/20/18
    70         7/15/18          Check from Pinsonnault to Kodiak Legends Lodge          DA01464
    71         8/1/18           Interview with Rieck: A Look Back at the First Six      DA01466
                                Months of 2018 (DOGSA website)
    72         8/9/18           Combined KLU-A1 and KLU-A4 Cost Report                  DA01470
    73         10/3/18          Rieck Email re: combined email to Scott, PRA, and       DA01573
                                BOM
    74         11/12/18         Letter Response to Email dated October 3, 2018          DA01583
    75         11/1/18          KLU Desktop Volumetric Update (Nov. 2018)               DA01590
    76         12/9/18          PRA Termination Letter sent to Pinsonnault              DA01691
    77         6/2/19           Petroleum News Article: “CIE, Hilcorp apply for         DA01694
                                APDES permits”
    78         6/21/19          NSAI Reserve Report (2019)                              DA01697
    79         7/16/19          M&H Engineering Services Report                         DA01724
    80         8/8/19           Written Consent of the BOM of Furie                     DA01771
    81         8/8/19           Written Consent of the BOM of Cornucopia                DA01778
    82         8/8/19           Written Consent of the BOM of Corsair                   DA01785
    83         11/24/19         Waters Petroleum Report                                 DA01792
    84         2019             KLU-A4 Annotated Log (Tom Walsh)                        DA01802
    85         2019             KLU-A4 Annotated Log (Waters Petroleum)                 DA01808
    86         2019             Resume of William L. Transier                           DA01820

DM_US 164422482-1.091621.0013



                                                    5
